Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  JENNIFER TRAHAN AND
ALTO TRAHAN,

                            Relators.



§
 
§
 
§
 
§
 
 §


No. 08-08-00266-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION 
ON PETITION FOR WRIT OF MANDAMUS
            Relators, Jennifer Trahan and Alto Trahan, ask this Court to issue a writ of mandamus
against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso County. 
In order to be entitled to mandamus relief, a relator must meet two requirements.  First, the relator
must show that the trial court clearly abused its discretion.  In re Prudential Insurance Company of
America, 148 S.W.3d 124, 135 (Tex. 2004).  Second, the relator must demonstrate he has no
adequate remedy by appeal.  Id. at 136.  Based on the record before us, we are unable to conclude
that Relators are entitled to mandamus relief.  Accordingly, we deny mandamus relief.  See
Tex.R.App.P. 52.8(a).
October 2, 2008                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating